Citation Nr: 0121020	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable rating for right 
heel spur.  

3.  Entitlement to an initial compensable rating for left 
heel spur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to July 1967 and from October 1979 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  That rating decision granted 
service connection for right heel spur and left heel spur and 
assigned noncompensable (0%) disability ratings for each of 
these disabilities, effective in August 1997.  That rating 
decision also denied service connection for bilateral hearing 
loss.  

In May 2001, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In May 2001 the veteran attended a hearing before the 
undersigned member of the Board.  At this hearing he 
indicated that he would be available to report for a VA 
audiology examination.  Such examination is necessary to 
properly consider his claim for service connection for 
hearing loss.  Therefore, the veteran should be scheduled for 
such an examination.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Review of the veteran's claims for increased ratings for his 
service-connected heel spurs also reveals that additional VA 
examination is necessary.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that 38 C.F.R. §§ 4.40, 4.45 (2000) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2000), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2000).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2000).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected heel spurs since his 
separation from service in 1997.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements to obtain 
all the records of treatment from all the 
sources listed by the veteran which are 
not already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

3.  The veteran should be accorded a VA 
audiology examination.  The veteran 
indicates that the VA medical facility on 
Highland Drive in Pittsburgh is the most 
convenient location for him.  If possible, 
the veteran should be scheduled for his 
examination at this facility if the 
facilities for the required examination 
exist.  The report of examination should 
include a detailed account of all 
manifestations of hearing loss and 
tinnitus found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

	The examiner is requested to review the 
veteran's service medical records and 
offer an opinion as to the etiology of the 
veteran's hearing loss.  Specifically, is 
the veteran's hearing loss related to the 
acoustic trauma of mortar fire and 
aircraft engine noise experienced during 
his service in Vietnam?  It would be 
helpful if the examiner's opinion was 
expressed as to whether a causal 
connection to acoustic trauma sustained 
during the timeframe of the veteran's 
military service was likely, unlikely, or 
as likely as not.

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded the 
appropriate VA examination to rate his 
service-connected heel spurs.  Such 
examination may include orthopedic and/or 
podiatry examination, but the Board will 
leave it to the expertise of the RO and 
the VA medical center to ensure the 
appropriate examination is ordered and 
conducted.  Again, the veteran indicates 
that the VA medical facility on Highland 
Drive in Pittsburgh is the most convenient 
location for him.  If possible, the 
veteran should be scheduled for his 
examination at this facility if the 
facilities for the required examination 
exist.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right and left foot heel 
spur pain found to be present.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's feet, attention should be 
given to the presence or absence of 
pain, any limitation of motion, 
swelling, ankylosis, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain from his heel spurs 
on the function and movement of his 
feet and his ability to walk.  The 
examiner should also indicate if the 
veteran's heel spur condition requires 
the use of orthotic appliances.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right and left 
ankles and the feet.  The examining 
physician should specify the results in 
actual numbers and degrees, if 
possible.  The examiner should also 
indicate the normal range of motion for 
the areas tested and how the veteran's 
range of motion deviates from these 
norms.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


